Case 15-21129        Doc 27     Filed 04/22/19     Entered 04/22/19 15:51:56          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15 B 21129
         Gilda G Deguzman

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/18/2015.

         2) The plan was confirmed on 10/15/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 11/13/2018.

         6) Number of months from filing to last payment: 41.

         7) Number of months case was pending: 46.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $14,439.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-21129          Doc 27    Filed 04/22/19    Entered 04/22/19 15:51:56                Desc         Page 2
                                                  of 3



 Receipts:

          Total paid by or on behalf of the debtor            $55,332.07
          Less amount refunded to debtor                       $1,625.58

 NET RECEIPTS:                                                                                  $53,706.49


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $4,310.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                      $2,273.79
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $6,583.79

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim       Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed        Paid         Paid
 4343 Clarendon Association      Unsecured           0.00           NA              NA            0.00       0.00
 ATT Midwest                     Unsecured          30.00           NA              NA            0.00       0.00
 Bank Of America                 Unsecured           0.00           NA              NA            0.00       0.00
 Bank Of America                 Unsecured      8,396.00       8,396.55        8,396.55      8,396.55        0.00
 CACH LLC                        Unsecured           0.00      4,576.59        4,576.59      4,576.59        0.00
 CAP1/Carsn                      Unsecured           0.00           NA              NA            0.00       0.00
 Capital One                     Unsecured           0.00           NA              NA            0.00       0.00
 Capital One Bank                Unsecured      3,532.00       3,532.20        3,532.20      3,532.20        0.00
 Cavalry SPV I LLC               Unsecured           0.00      1,312.90        1,312.90      1,312.90        0.00
 Chase Card                      Unsecured      7,007.00            NA              NA            0.00       0.00
 Comenity Bank/Vctrssec          Unsecured      1,039.00            NA              NA            0.00       0.00
 COMENITY CAPITAL/HSN            Unsecured           0.00           NA              NA            0.00       0.00
 Discover Bank                   Unsecured      3,085.00       3,085.87        3,085.87      3,085.87        0.00
 Discover Bank                   Unsecured      8,542.00       8,542.07        8,542.07      8,542.07        0.00
 HSBC BANK Nevada N.A. ITS A     Unsecured      4,577.00            NA              NA            0.00       0.00
 HSBC/RS                         Unsecured           0.00           NA              NA            0.00       0.00
 Internal Revenue Service        Unsecured           0.00      6,520.54        6,520.54      6,520.54        0.00
 IRS Non-Priority                Unsecured      3,000.00            NA              NA            0.00       0.00
 Portfolio Recovery Associates   Unsecured            NA            NA              NA            0.00       0.00
 Portfolio Recovery Associates   Unsecured           0.00      1,742.15        1,742.15      1,742.15        0.00
 Portfolio Recovery Associates   Unsecured         297.00        308.57          308.57        308.57        0.00
 Portfolio Recovery Associates   Secured       18,407.00       8,208.98        8,208.98      8,208.98     509.60
 Quantum3 Group                  Unsecured         386.00        386.68          386.68        386.68        0.00
 Syncb/QVC                       Unsecured           0.00           NA              NA            0.00       0.00
 World Financial Network BANK    Unsecured      1,786.00            NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-21129        Doc 27      Filed 04/22/19     Entered 04/22/19 15:51:56             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                $0.00              $0.00             $0.00
       All Other Secured                                  $8,208.98          $8,208.98           $509.60
 TOTAL SECURED:                                           $8,208.98          $8,208.98           $509.60

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $38,404.12         $38,404.12              $0.00


 Disbursements:

         Expenses of Administration                             $6,583.79
         Disbursements to Creditors                            $47,122.70

 TOTAL DISBURSEMENTS :                                                                     $53,706.49


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
